UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                         __________________

                            No. 95-60222
                         __________________



     PHOENIX ROOFING INC,

                                             Petitioner,

                                  versus

     OCCUPATIONAL SAFETY AND HEALTH REVIEW COMMISSION;
     SECRETARY OF LABOR,

                                             Respondents.

         ______________________________________________

      Petition for Review of an Order of the Occupational
               Safety and Health Review Commission
                            (90-2148)
         ______________________________________________

                        February 15, 1996
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Petitioner,   Phoenix      Roofing    Inc.   (Phoenix)   appeals   the

decision of the Occupational Safety and Health Review Commission

(Commission)   which   upheld    a   sanction     against   Phoenix   for   a

violation of 29 C.F.R. § 1926.500(b)(4).             After examining the

record and the briefs and considering the same, we conclude:            that

the Secretary of Labor's interpretation of the regulation at issue



*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
is reasonable; that the Administrative Law Judge's factual findings

are supported by the record; that Phoenix has failed to show that

the conclusions of the Commission are either arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with the

law; and that Phoenix had reasonable notice of the Secretary's

interpretation of the regulation by which it was sanctioned.

     No reversible error being shown by Phoenix, the order of the

Commission is AFFIRMED.